ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to an air circulator over US Patent publication No. Des.413,664 which teaches: a blower unit that is provided with an airflow opening on a front side of the blower unit, a grill being provided in the airflow opening: and 4 support unit that supports the blower unit, wherein the grill is provided with a plurality of airflow guide blades in a spiral manner, inner end portions of the plurality of airflow guide blades closer to a center of the spiral of the plurality of airflow guide blades being protruded from outer end portions of the plurality of airflow guide blades in an airflow direction (See figures 2, 3, 6, 7). 
Prior art fails to teach or fairly suggest the blower unit has @ cover that forms an outer panel! of the blower unit, and wherein the cover has a spherical shape. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
Des.358,639S, Des.312124S, and US4,927,324A are cited to show a blower having a protection grill.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745